          Case 1:19-cv-02990-ER Document 26 Filed 06/22/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KEVIN ABREU,

                          Plaintiff,

                   – against –                                        ORDER

THE CITY OF NEW YORK, NYC HEALTH                                 19 Civ. 2990 (ER)
AND HOSPITALS, CAPTAIN MOHAMAD,
OFFICER MARSHALL, JOHN DOE 1-2,

                          Defendants.


RAMOS, D.J.:


       On April 2, 2019, Kevin Abreu (“Plaintiﬀ”) ﬁled a lawsuit against the New York City

Department of Corrections (“DOC”), New York City Health and Hospitals, Captain Mohamad,

Oﬃcer Marshall and John Does 1-2 for violation of his constitutional rights during his

incarceration on Rikers Island. Doc. 2. On May 16, 2019, the Court terminated DOC as a party

and added the City of New York as a defendant. Doc. 6 at 5. Defendants City of New York and

New York City Health and Hospitals moved to dismiss the complaint and served Plaintiﬀ by

United States Postal Service at his address of incarceration on September 17, 2019. Docs. 21-23.

On April 9, 2020, the Court issued an Order directing Plaintiﬀ to respond to the pending motion

by May 7, 2020. Doc. 25. Plaintiﬀ has yet to respond to the motion or contact the Court.

       Accordingly, Plaintiﬀ is directed to respond to the motion to dismiss by July 13, 2020

or he may face sanctions for ignoring the courts orders, including the motion to dismiss

being deemed fully briefed or his case being dismissed pursuant to Rule 41(b) of the

Federal Rules of Civil Procedure.
           Case 1:19-cv-02990-ER Document 26 Filed 06/22/20 Page 2 of 2



         Chambers will mail a copy of this Order and the motion papers (Docs. 21-23) to Plaintiﬀ,

addressed to Kevin Abreu, 98-11 Corona Ave., Queens, New York 11368.

         It is SO ORDERED.


Dated:    June 22, 2020
          New York, New York

                                                            EDGARDO RAMOS, U.S.D.J.




                                                2
